Exhibit 10.32


THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into on the 8th day of
December, 2017, by and between OUTFRONT Media Inc. (“OUTFRONT”), having an
address at 405 Lexington Avenue, New York, New York 10174, and Clive Punter
(“Executive”), whose address is 417 East 57th St., New York, NY 10022, and is
effective as of October 6, 2017.
WITNESSETH:
WHEREAS, OUTFRONT desires for Executive to continue serving as Executive Vice
President, Chief Revenue Officer of OUTFRONT, and Executive is willing to
perform such services, upon the terms, provisions and conditions hereinafter set
forth.
NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter contained, it is agreed upon between OUTFRONT and Executive as
follows:
1.Term.     (a) OUTFRONT shall employ Executive, and Executive hereby accepts
employment as OUTFRONT’s Executive Vice President, Chief Revenue Officer until
one of the events stated in paragraph 1(b) occurs. The period during which
Executive is employed by OUTFRONT shall be referred to herein as the “Term.”
Notwithstanding anything in this Agreement to the contrary, Executive will be an
at-will employee of OUTFRONT, and Executive or OUTFRONT may terminate
Executive’s employment with OUTFRONT for any reason or no reason at any time.
(b)    The Term shall end upon the first to occur of any of the following
events:
(i)    Executive’s death;
(ii)    OUTFRONT’s termination of Executive’s employment due to Executive’s
Disability (as defined in paragraph ‎7);
(iii)    OUTFRONT’s termination of Executive’s employment for Cause (as defined
in paragraph ‎8(a));
(iv)    a Termination Without Cause (as defined in paragraph ‎8(b)) or
Executive’s termination of Executive’s employment for Good Reason (as defined in
paragraph ‎8(g)); or
(v)    Executive’s voluntary termination without Good Reason.
(c)    Executive agrees to take all actions necessary during the Term to
maintain the validity of Executive’s work visa. OUTFRONT will provide assistance
in maintaining Executive’s visa, including the payment of all legal fees and
costs associated therewith.
2.    Duties and Duty of Loyalty. (a) Executive agrees to devote his entire
business time, attention and energies to the OUTFRONT business. Executive will
be Executive Vice President, Chief Revenue Officer of OUTFRONT and Executive
agrees to perform all duties reasonable and consistent with that office and
related to the OUTFRONT business, as the Chief Executive Officer





--------------------------------------------------------------------------------

    


of OUTFRONT (the “CEO”) (or other individual designated by the CEO) may
reasonably assign to Executive from time to time.
(b)    During the Term, Executive assumes a duty to perform the obligations of
Executive’s position with OUTFRONT in a loyal and diligent manner, including,
among other things, avoiding conflicts of interest (e.g., leveraging business
relationships, contacts or other assets for any personal gain or advantage or
the gain or advantage of any person or entity other than OUTFRONT) and promptly
informing OUTFRONT of any business opportunities Executive has been offered and
that may be of interest to OUTFRONT. Executive represents and agrees that it
shall be a violation of the obligations of this Agreement to, among other
things, engage in or prepare to engage in competitive activity while employed by
OUTFRONT (e.g., to plan, coordinate or prepare to start to engage in any
competitive activity). If Executive desires to engage in outside business
activities during the scope of Executive’s employment with OUTFRONT, such
activities must be fully disclosed in writing in advance to a member of
OUTFRONT’s Legal Department so that OUTFRONT may evaluate whether such outside
business activities violate the terms of this Agreement, with such evaluation
and determination being made by OUTFRONT in its sole discretion. This paragraph
shall not in any way limit any common law or statutory duties owed by Executive
to OUTFRONT.
3.    Compensation.
(a)    Salary. For all the services rendered by Executive in any capacity under
this Agreement, OUTFRONT agrees to pay Executive a base salary (“Salary”) at the
rate of Six Hundred Twenty Thousand Dollars ($620,000) per annum, less
applicable deductions and withholding taxes, in accordance with OUTFRONT’s
regular payroll practices as they may exist from time to time. During the Term,
Executive’s Salary may be increased, and any increase shall be made at a time,
and in an amount, that OUTFRONT shall determine in its sole discretion.
(b)    Bonus Compensation. Executive shall be eligible to receive annual bonus
compensation (“Bonus”) during Executive’s employment with OUTFRONT under this
Agreement, determined and payable as follows:
(i)    OUTFRONT agrees that Executive shall be eligible to be considered for
participation in OUTFRONT’s Executive Bonus Plan (the “EBP”), i.e., OUTFRONT’s
current bonus plan, or any successor plans to the EBP. Executive shall have an
annual bonus target equal to seventy-five percent (75%) of his Salary (“Target
Bonus”). Since the EBP is administered under procedures that are not subject to
contractual arrangements, eligibility for consideration is no guarantee of
actual participation (or of meeting any target amounts), and the precise amount,
form and timing of the awards under the EBP, if any, shall be determined on an
annual basis at the sole discretion of the Board of Directors of OUTFRONT (the
“Board”), or the appropriate committee of such Board. The Bonus for any calendar
year may be subject to proration for the portion of such calendar year that
Executive was employed by OUTFRONT.




--------------------------------------------------------------------------------

    


(ii)    Notwithstanding the foregoing, Executive’s Bonus for any calendar year
shall be payable, less applicable deductions and withholding taxes, by no later
than March 15 of the year following the year in which the Bonus was considered
earned.
(c)    Long-Term Incentive Compensation. During the Term, Executive shall be
eligible to be considered for participation in the OUTFRONT Media Inc. Omnibus
Stock Incentive Plan (the “LTIP”), or any successor plan to the LTIP, and shall
be recommended for an annual grant with a Target Long-Term Incentive value equal
to Eight Hundred Twenty-Five Thousand Dollars ($825,000). If OUTFRONT’s U.S.
budgeted revenue for 2018 (excluding sports marketing and Canada-related revenue
and adjusted for significant acquisitions or events) is exceeded, an increase in
Executive’s Target Long-Term Incentive value beginning in 2019 by $175,000 shall
be considered. However, since the LTIP is administered under procedures that are
not subject to contractual arrangements, eligibility for consideration is no
guarantee of actual participation (or of meeting any target amounts), and the
precise amount, form and timing of the awards under the LTIP, if any, shall be
determined on an annual basis at the sole discretion of the Board, or the
appropriate committee of such Board.
4.    Benefits. Executive shall participate in such vacation, medical, dental,
life insurance, long-term disability insurance, retirement, long-term incentive
and other plans as OUTFRONT may have or establish from time to time in which
similarly situated senior executives participate and in which Executive would be
entitled to participate under the terms of the plan. This provision, however,
shall not be construed to either require OUTFRONT to establish any welfare,
compensation or long-term incentive plans, or to prevent the modification or
termination of any plan once established, and no action or inaction with respect
to any plan shall affect this Agreement. Executive shall be eligible for five
(5) weeks of vacation each year.
5.    Business Expenses. During Executive’s employment under this Agreement,
OUTFRONT shall reimburse Executive for such reasonable travel and other expenses
incurred in the performance of Executive’s duties as are customarily reimbursed
to OUTFRONT’s executives at comparable levels. Subject to paragraph ‎18, any
such travel and other expenses shall be reimbursed by OUTFRONT as soon as
practicable in accordance with its established guidelines, as may be amended
from time to time, but in no event later than December 31 of the calendar year
following the calendar year in which Executive incurs the related expenses.
6.    Non-Competition, Confidential Information, Etc.
(a)    Non-Competition. Executive agrees that Executive’s employment with
OUTFRONT is on an exclusive basis and that, while Executive is employed by
OUTFRONT, Executive will not engage in any other business activity which is in
conflict with Executive’s duties and obligations (including Executive’s
commitment of time) under this Agreement. Executive further agrees that, during
the Non-Compete Period (as defined below), Executive shall not directly or
indirectly engage in or participate in, whether as an owner, partner,
stockholder, officer, employee, director, agent of or consultant for, any
business which at such time is competitive with any business, division,
operation or other activity of OUTFRONT or any of its subsidiaries (i) with
respect to which Executive had any responsibility, involvement or supervision,
(ii) with respect to which




--------------------------------------------------------------------------------

    


Executive had access to any Confidential Information (as defined below) that
could benefit such competitor’s business or harm OUTFRONT’s business or (iii)
where Executive would provide services of the same or similar nature as services
performed by Executive for OUTFRONT, without the written consent of OUTFRONT, as
applicable; provided, that this provision shall not prevent Executive from
investing as less than a one (1%) percent stockholder in the securities of any
company listed on a national securities exchange or quoted on an automated
quotation system. The Non-Compete Period shall cover the period during
Executive’s employment with OUTFRONT and shall continue following the
termination of Executive’s employment for any reason, including by expiration of
the Term, for the greater of (A) six (6) months or (B) for so long as any
payments are to be made to Executive pursuant to paragraph ‎8(c) of this
Agreement, unless Executive requests and OUTFRONT accepts a written request
pursuant to paragraph ‎6(j) of this Agreement, if any.
(b)    Confidential Information. Executive agrees that, during the Term and at
any time thereafter, (i) Executive shall not use for any purpose or disclose to
any third party, other than in performance of the duly authorized business of
OUTFRONT, any information relating to OUTFRONT or any of its affiliated
companies which is non-public, confidential or proprietary to OUTFRONT or any of
its affiliated companies (“Confidential Information”), including any trade
secret or any written (including in any electronic form) or oral communication
incorporating Confidential Information in any way (except as may be required by
law or in the performance of his duties under this Agreement consistent with
OUTFRONT’s policies); and (ii) Executive will comply with any and all
confidentiality obligations of OUTFRONT to a third party, which have been made
known to Executive, whether arising under a written agreement or otherwise.
Information shall not be deemed Confidential Information which (A) is or becomes
generally available to the public other than as a result of a disclosure by
Executive or at Executive’s direction or by any other person who directly or
indirectly receives such information from Executive, or (B) is or becomes
available to Executive on a nonconfidential basis from a source which is
entitled to disclose it to Executive. For purposes of this paragraph ‎6(b), the
term “third party” shall be defined to mean any person other than OUTFRONT or
any of its affiliated companies (and any of their respective directors and
senior officers).
(c)    No Solicitation. Executive agrees that, while employed by OUTFRONT and
for the greater of: twelve (12) months thereafter or for so long as OUTFRONT is
making any payments to Executive pursuant to paragraph ‎8(c), Executive shall
not, directly or indirectly:
(i)    employ or solicit the employment of any person who is then or has been
within six (6) months prior thereto, an employee of OUTFRONT or any of its
affiliated companies; or
(ii)    do any act or thing to cause, bring about, or induce any interference
with, disturbance to, or interruption of any of the then-existing relationships
(whether or not such relationships have been reduced to formal contracts) of
OUTFRONT or any of its affiliated companies with any customer, employee,
consultant or supplier.
Should OUTFRONT have reason to believe Executive is violating the terms of this
paragraph ‎6(c), OUTFRONT may contact any individual(s) necessary to (A)
determine the existence of a violation




--------------------------------------------------------------------------------

    


and (B) enforce this paragraph ‎6(c), without being deemed to have violated the
confidentiality terms of any written agreement between Executive and OUTFRONT.
(d)    OUTFRONT Ownership. The results and proceeds of Executive’s services
under this Agreement, including, without limitation, any works of authorship
resulting from Executive’s services during Executive’s employment with OUTFRONT
and any works in progress resulting from such services, shall be
works-made-for-hire and OUTFRONT shall be deemed the sole owner throughout the
universe of any and all rights of every nature in such works, whether such
rights are now known or hereafter defined or discovered, with the right to use
the works in perpetuity in any manner OUTFRONT determines, in its discretion,
without any further payment to Executive. If, for any reason, any of such
results and proceeds are not legally deemed a work-made-for-hire and/or there
are any rights in such results and proceeds which do not accrue to OUTFRONT
under the preceding sentence, then Executive hereby irrevocably assigns and
agrees to assign any and all of Executive’s right, title and interest thereto,
including, without limitation, any and all copyrights, patents, trade secrets,
trademarks and/or other rights of every nature in the work, whether now known or
hereafter defined or discovered, and OUTFRONT shall have the right to use the
work in perpetuity throughout the universe in any manner OUTFRONT determines, in
its discretion, without any further payment to Executive. Executive shall, as
may be requested by OUTFRONT from time to time, do any and all things which
OUTFRONT may deem useful or desirable to establish or document OUTFRONT’s rights
in any such results and proceeds, including, without limitation, the execution
of appropriate copyright, trademark and/or patent applications, assignments or
similar documents and, if Executive is unavailable or unwilling to execute such
documents, Executive hereby irrevocably designates the General Counsel of
OUTFRONT (or his or her designee) as Executive’s attorney-in-fact with the power
to execute such documents on Executive’s behalf. To the extent Executive has any
rights in the results and proceeds of Executive’s services under this Agreement
that cannot be assigned as described above, Executive unconditionally and
irrevocably waives the enforcement of such rights. This paragraph ‎6(d) is
subject to, and does not limit, restrict, or constitute a waiver by OUTFRONT of
any ownership rights to which OUTFRONT may be entitled by operation of law by
virtue of being Executive’s employer.
(e)    Litigation.
(i)    Executive agrees that, to the fullest extent legally permissible, during
the Term, and for the greater of: (A) twelve (12) months thereafter; or (B)
during the pendency of any litigation or other proceeding, (x) Executive shall
not communicate with anyone (other than Executive’s own attorneys), except to
the extent necessary in the performance of Executive’s duties under this
Agreement, with respect to the facts or subject matter of any pending or
potential litigation, or regulatory or administrative proceeding involving
OUTFRONT, other than any litigation or other proceeding in which Executive is a
party-in-opposition, without giving prior notice to OUTFRONT; and (y) in the
event that any other party attempts to obtain information or documents from
Executive with respect to such matters, either through formal legal process such
as a subpoena or by informal means such as interviews, Executive shall promptly
notify OUTFRONT’s counsel before providing any information or documents.




--------------------------------------------------------------------------------

    


(ii)    Executive agrees to cooperate with OUTFRONT and its attorneys, both
during and after the termination of Executive’s employment, in connection with
any litigation or other proceeding arising out of or relating to matters in
which Executive was involved prior to the termination of Executive’s employment.
Executive’s cooperation shall include, without limitation, providing assistance
to OUTFRONT’s counsel, experts or consultants, and providing truthful testimony
in pretrial and trial or hearing proceedings. In the event that Executive’s
cooperation is requested after the termination of Executive’s employment,
OUTFRONT will (A) seek to minimize interruptions to Executive’s schedule to the
extent consistent with its interests in the matter; and (B) reimburse Executive
for all reasonable and appropriate out-of-pocket expenses (including, without
limitation, reasonable attorneys’ fees) actually incurred by Executive in
connection with such cooperation upon reasonable substantiation of such expenses
within sixty (60) calendar days following the date on which OUTFRONT receives
appropriate documentation with respect to such expenses, but in no event later
than December 31 of the year following the year in which Executive incurs the
related expenses.
(iii)    Executive agrees that during the Term and at any time thereafter, to
the fullest extent permitted by law, Executive will not testify voluntarily in
any lawsuit or other proceeding which directly or indirectly involves OUTFRONT
or any of its affiliated companies, or which may create the impression that such
testimony is endorsed or approved by OUTFRONT or any of its affiliated
companies, without advance notice (including the general nature of the
testimony) to and, if such testimony is without subpoena or other compulsory
legal process, the approval of the General Counsel (or equivalent position
thereof) of OUTFRONT.
(iv)    Notwithstanding the foregoing, this Agreement shall not preclude
Executive from participating in any governmental investigation of OUTFRONT,
including providing any information to governmental authorities about possible
legal violations, and Executive is not obligated under this Agreement to provide
any notice to OUTFRONT regarding Executive’s participation in any governmental
investigation of OUTFRONT.
(f)    No Right to Give Interviews or Write Books, Articles, Etc. During the
Term, except as authorized by OUTFRONT, Executive shall not (i) give any
interviews or speeches, or (ii) prepare or assist any person or entity in the
preparation of any books, articles, television or motion picture productions or
other creations, in either case, concerning OUTFRONT or any of its affiliated
companies or any of their respective officers, directors, agents, employees,
suppliers or customers.
(g)    Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for Executive and utilized by Executive in the
course of Executive’s employment with OUTFRONT shall remain the exclusive
property of OUTFRONT. In the event of the termination of Executive’s employment
for any reason, OUTFRONT reserves the right, to the extent




--------------------------------------------------------------------------------

    


permitted by law and in addition to any other remedy OUTFRONT may have, to
deduct from any monies otherwise payable to Executive the following: (i) all
amounts Executive may owe to OUTFRONT or any of its affiliated companies at the
time of or subsequent to the termination of Executive’s employment with
OUTFRONT; and (ii) the reasonable value of OUTFRONT’s property which Executive
retains in Executive’s possession after the termination of Executive’s
employment with OUTFRONT. In the event that the law of any state or other
jurisdiction requires the consent of an employee for such deductions, this
Agreement shall serve as such consent. Notwithstanding anything in this
paragraph ‎6(g) to the contrary, OUTFRONT will not exercise such right to deduct
from any monies otherwise payable to Executive to the extent such offset would
be a violation of Section 409A of the Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder (“Section 409A”).
(h)    Non-Disparagement. Executive agrees that, during the Term and for one (1)
year thereafter, Executive shall not, in any communications with the press or
other media or any customer, client or supplier of OUTFRONT or any of OUTFRONT’s
affiliated companies, criticize, ridicule or make any statement which disparages
or is derogatory of OUTFRONT or any of OUTFRONT’s affiliated companies or any of
their respective directors or senior officers or employees.
(i)    Injunctive Relief. OUTFRONT has entered into this Agreement in order to
obtain the benefit of Executive’s unique skills, talent, and experience.
Executive acknowledges and agrees that any violation of paragraphs ‎6(a) through
‎(h) of this Agreement may result in irreparable damage to OUTFRONT, and,
accordingly, OUTFRONT may seek to obtain injunctive and other equitable relief
for any breach or threatened breach of such paragraphs, in addition to any other
remedies available to OUTFRONT, and Executive hereby consents and agrees to
personal jurisdiction in any state or federal court located in the City of New
York, Borough of Manhattan.
(j)    Survival; Modification of Terms. Executive’s obligations under paragraphs
‎6(a) through ‎(i) shall remain in full force and effect for the entire period
provided therein notwithstanding the termination of Executive’s employment under
this Agreement for any reason or the expiration of the Term; provided, however,
that Executive’s obligations under paragraph ‎6(a) (but not under any other
provision of this Agreement) shall cease if: (i) OUTFRONT terminates Executive’s
employment without Cause (as defined in paragraph 8(a)) or Executive terminates
Executive’s employment for Good Reason (as defined in paragraph 8(g)) and (ii)
Executive provides OUTFRONT a written notice indicating Executive’s desire to
waive his right to receive, or to continue to receive, termination payments and
benefits under paragraphs ‎8(c)(i) through ‎(iii) and (iii) OUTFRONT notifies
Executive that it has, in its sole discretion, accepted Executive’s request.
Executive and OUTFRONT agree that the restrictions and remedies contained in
paragraphs ‎6(a) through ‎(i) are reasonable and that it is Executive’s
intention and the intention of OUTFRONT that such restrictions and remedies
shall be enforceable to the fullest extent permissible by law. If a court of
competent jurisdiction shall find that any such restriction or remedy is
unenforceable but would be enforceable if some part were deleted or the period
or area of application reduced, then such restriction or remedy shall apply with
the modification necessary to make it enforceable. Executive acknowledges that
OUTFRONT conducts its business operations around the world and has invested
considerable time and effort to develop the international brand and goodwill
associated




--------------------------------------------------------------------------------

    


with the “OUTFRONT” name. To that end, Executive further acknowledges that the
obligations set forth in this paragraph ‎6 are by necessity international in
scope and necessary to protect the international operations and goodwill of
OUTFRONT and its affiliated companies.
7.    Disability. In the event that Executive becomes “disabled” within the
meaning of such term under OUTFRONT’s Short-Term Disability (“STD”) program and
its Long-Term Disability (“LTD”) program while employed during the Term (such
condition is referred to as a “Disability”), Executive will be considered to
have experienced a termination of employment with OUTFRONT and its subsidiaries
as of the date Executive first becomes eligible to receive benefits under the
LTD program in which OUTFRONT’s senior executives are eligible to participate
or, if Executive does not become eligible to receive benefits under such
OUTFRONT LTD program, Executive has not returned to work by the six (6) month
anniversary of Executive’s Disability onset date. Except as provided in this
paragraph ‎7, if Executive becomes Disabled while employed during the Term,
Executive will exclusively receive compensation under the STD program in
accordance with its terms. Thereafter, Executive will be eligible to receive
benefits under the LTD program in accordance with its terms. If Executive has
not returned to work by December 31st of a calendar year during the Term,
Executive will receive bonus compensation for the calendar year(s) during the
Term in which Executive receives compensation under the STD program, determined
as follows:
(a)    for the portion of the calendar year from January 1st until the date on
which Executive first receives compensation under the STD program, bonus
compensation shall be determined in accordance with the EBP (i.e., based upon
OUTFRONT’s achievement of its goals and OUTFRONT’s good faith estimate of
Executive’s achievement of Executive’s personal goals) and prorated for such
period; and
(b)    for any subsequent portion of that calendar year and any portion of the
following calendar year in which Executive receives compensation under the STD
program, bonus compensation shall be in an amount equal to Executive’s Target
Bonus and prorated for such period(s).
Subject to paragraph ‎18 hereof, bonus compensation under this paragraph ‎7
shall be paid, less applicable deductions and withholding taxes, by February
28th of the year(s) following the year as to which such bonus compensation is
payable. Executive will not receive bonus compensation for any portion of the
calendar year(s) during the Term while Executive receives benefits under the LTD
program. For the periods that Executive receives compensation and benefits under
the STD and LTD programs, such compensation and benefits and the bonus
compensation provided under this paragraph ‎7 are in lieu of Salary and Bonus
under paragraphs ‎3(a) and ‎(b).
8.    Termination.
(a)    (i)    Termination for Cause. OUTFRONT may, at its option, terminate
Executive’s employment under this Agreement forthwith for Cause and OUTFRONT
thereafter shall have no further obligations under this Agreement, including,
without limitation, any obligation to pay Executive’s Salary or Bonus or provide
benefits. “Cause” shall mean: (i) dishonesty; (ii) embezzlement, fraud or other
conduct which would constitute a felony or a misdemeanor involving fraud or
perjury; (iii) willful unauthorized disclosure of Confidential Information; (iv)
Executive’s




--------------------------------------------------------------------------------

    


failure to obey a material lawful directive that is appropriate to Executive’s
position from an executive(s) in Executive’s reporting line; (v) Executive’s
failure to comply with the written policies of OUTFRONT, including OUTFRONT’s
Code of Conduct or successor conduct statement as they apply from time to time;
(vi) Executive’s material breach of this Agreement (including any
representations herein); (vii) Executive’s failure (except in the event of his
Disability) or refusal to substantially perform Executive’s material obligations
under this Agreement; (viii) willful failure to cooperate with a bona fide
internal investigation or investigation by regulatory or law enforcement
authorities or the destruction or failure to preserve documents or other
material reasonably likely to be relevant to such an investigation, or the
inducement of others to fail to cooperate or to destroy or fail to produce
documents or other material; or (ix) conduct which is considered an offense
involving moral turpitude under federal, state or local laws, or which might
bring Executive to public disrepute, scandal or ridicule or reflect unfavorably
upon any of OUTFRONT’s businesses or those who conduct business with OUTFRONT
and its affiliated entities. OUTFRONT will give Executive written notice prior
to terminating Executive’s employment pursuant to (iv), (v), (vi), (vii), (viii)
or (ix) of this paragraph ‎8(a), setting forth the nature of any alleged
failure, breach or refusal in reasonable detail and the conduct required to cure
if capable of cure. Except for a failure, breach or refusal which, by its
nature, cannot reasonably be expected to be cured, Executive shall have ten (10)
business days from the giving of such notice within which to cure any failure,
breach or refusal under (iv), (v), (vi), (vii), (viii) or (ix) of this paragraph
‎8(a); provided, however, that, if OUTFRONT reasonably expects irreparable
injury from a delay of ten (10) business days, OUTFRONT may give him notice of
such shorter period within which to cure as is reasonable under the
circumstances.
(ii)    Voluntary Termination without Good Reason. Executive may, at his option,
resign from his employment under this Agreement at any time without Good Reason
(as defined below) by providing OUTFRONT with at least ninety (90) days’ advance
written notice, in which case, Executive shall be paid the Accrued Obligations
(as defined in paragraph ‎8(c)), and such resignation shall not be deemed to be
a breach of this Agreement.
(b)    Termination Without Cause; Termination for Good Reason. OUTFRONT may
terminate Executive’s employment under this Agreement without Cause at any time
during the Term by written notice to Executive (“Termination Without Cause”).
Furthermore, Executive may terminate Executive’s employment under this Agreement
for Good Reason (as defined in paragraph 8(g) and in accordance with the
procedures set forth in paragraph 8(g)) at any time during the Term by written
notice to OUTFRONT.
(c)    Termination Payments/Benefits. In the event that Executive’s employment
terminates under paragraph ‎8(b) during the Term hereof, subject to paragraph
‎18, Executive shall thereafter receive, less applicable withholding taxes, (x)
any unpaid Salary through and including the date of termination, any unpaid
Bonus earned for the calendar year prior to the calendar year in which Executive
is terminated, any business expense reimbursements incurred but not yet approved
and/or paid and such other amounts as are required to be paid or provided by law
(the “Accrued Obligations”), payable within thirty (30) days following
Executive’s termination date,




--------------------------------------------------------------------------------

    


and (y) subject to Executive’s compliance with paragraph ‎8(f) hereunder, the
following payments and benefits:
(i)    a severance amount equal to twelve (12) months of Executive’s then
current base Salary described in paragraph ‎3(a), payable in accordance with
OUTFRONT’s then effective payroll practices (the “Severance Payment”);
(ii)    a prorated bonus for that portion of the year of such termination during
which Executive actively rendered services, paid in accordance with the EBP (the
“Pro-Rata Bonus”). The precise amount of bonus payable, if any, will be
determined in a manner consistent with the manner bonus pay determinations are
made for comparable OUTFRONT executives, and such bonus, if any, less applicable
deductions and withholding taxes, shall be payable by March 15 of the calendar
year following the calendar year in which the termination occurs in accordance
with EBP guidelines;
(iii)    to the extent that the Termination Without Cause or termination for
Good Reason is considered a “separation from service” within the meaning of
Section 409A, and which results in the Executive’s loss of eligibility for
medical and/or dental benefits under OUTFRONT’s then effective benefit plans,
Executive shall be eligible for continued coverage under the existing plans
applicable to Executive and/or continued medical and dental coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act, 29 U.S.C. Section 1161 et
seq. (“COBRA”) until the earlier of (A) the date that is twelve (12) months from
the date of Executive’s termination, or (B) the date on which Executive becomes
eligible for medical and dental coverage from a third-party employer. If
Executive elects to continue Executive’s coverage under OUTFRONT’s medical
and/or dental plans under COBRA or other applicable state law, and if Executive
signs the release described in paragraph ‎8(f) hereof, OUTFRONT will provide
Executive’s coverage at no cost for a time period up to twelve (12) months
(assuming Executive does not become covered under another group plan sooner).
Any COBRA or analogous state law coverage beyond this time period will be at
Executive’s own cost. The amount OUTFRONT will pay for continued medical and/or
dental COBRA coverage following Executive’s Termination Without Cause or
termination for Good Reason, if any, will be treated as taxable income to the
extent required by law and will be reported on a Form W-2, and OUTFRONT may
withhold taxes from Executive’s compensation for this purpose. The parties agree
that, consistent with the provisions of Section 409A, the following in-kind
benefit rules shall also apply: (x) the amount of in-kind benefits paid during a
calendar year will not affect the in-kind benefits, if any, provided to
Executive in any other calendar year; and (y) Executive’s right to in-kind
benefits is not subject to liquidation or exchange for another benefit; and
(iv)    all outstanding equity awards granted to Executive on or after the date
of this Agreement in connection with Executive’s employment with OUTFRONT shall
accelerate and vest immediately in full on the date of Executive’s termination
of




--------------------------------------------------------------------------------

    


employment and be settled as soon as administratively feasible (but no later
than ten (10) business days thereafter); provided, however, that with respect to
awards that remain subject to performance-based vesting conditions on
Executive’s termination date, in the event, and limited to the extent, that
compliance with the performance-based compensation exception is required in
order to ensure the deductibility of any such award under Section 162(m) of the
Internal Revenue Code of 1986, as amended, (“Section 162(m)”), such awards shall
vest if and to the extent the Compensation Committee of the Board certifies that
a level of the performance goal relating to such awards has been met, or, if
later, the Release Effective Date (as defined in paragraph 8(f)), and shall be
settled within ten (10) business days thereafter; provided, further, that with
respect to awards that remain subject to performance-based vesting conditions on
Executive’s termination date, in the event and to the extent that compliance
with the performance-based compensation exception under Section 162(m), is not
required in order to ensure the deductibility of any such award, such award
shall immediately vest (with an assumption that the performance goal(s) were
achieved at target level, if and to the extent applicable) on the Release
Effective Date and be settled within ten (10) business days thereafter.
The Severance Payment is in lieu of any other severance or income continuation
or protection under any OUTFRONT plan, program or agreement that may now or
hereafter exist (unless the terms of such plan, program or agreement expressly
state that the payments and benefits payable thereunder are intended to be in
addition to the type of payments and benefits described in this paragraph
‎8(c)).
Each payment under this paragraph ‎8(c) shall be considered a separate payment
and not one of a series of payments for purposes of Section 409A. Any payment
under this paragraph ‎8(c) that is not made during the period following
Executive’s Termination Without Cause or termination for Good Reason because
Executive has not executed the release described in paragraph ‎8(f), shall be
paid to Executive in a single lump sum on the first payroll date following the
last day of the Release Effective Date (as defined in paragraph ‎8(f)); provided
that Executive executes and does not revoke the release in accordance with the
requirements of paragraph ‎8(f). Notwithstanding the foregoing, in the event
that Executive is a “specified employee” (within the meaning of Section 409A and
as determined pursuant to procedures adopted by OUTFRONT) and has actually, or
is deemed to have, incurred a “separation from service” within the meaning of
Section 409A (a “409A Termination”) and if any portion of Executive’s Salary or
Pro-Rata Bonus that would be paid to the Executive (for Termination Without
Cause or termination for Good Reason) during the six-month period following such
409A Termination constitutes deferred compensation (within the meaning of
Section 409A), such portion shall be paid to Executive on the earlier of (A) the
first business day of the seventh month following the month in which Executive’s
409A Termination occurs or (B) Executive’s death (the applicable date, the
“Permissible Payment Date”) rather than as described in the prior sentence, and
remaining payments of Salary and/or Pro-Rata Bonus, if any, shall be paid to
Executive or to Executive’s estate, as applicable, by payment of Executive’s
Salary on regular payroll dates commencing with the payroll date that follows
the Permissible Payment Date and by payment of any Pro-Rata Bonus on the first
payroll date that follows the Permissible Payment Date.




--------------------------------------------------------------------------------

    


(d)    Termination of Benefits. Notwithstanding anything in this Agreement to
the contrary (except as otherwise provided in paragraph ‎8(c) with respect to
medical and dental benefits), participation in all OUTFRONT benefit plans and
programs (including, without limitation, vacation accrual, all retirement and
related excess plans and LTD) will terminate upon the termination of Executive’s
employment except to the extent otherwise expressly provided in such plans or
programs and subject to any vested rights he may have under the terms of such
plans or programs. The foregoing shall not apply to the LTIP and, after the
termination of Executive’s employment, Executive’s rights under the LTIP shall
be governed by the terms of the LTIP award agreements or certificates and the
applicable LTIP plan(s) and this Agreement.
(e)    Resignation from Official Positions. If Executive’s employment with
OUTFRONT terminates for any reason, Executive shall be deemed to have resigned
at that time from any and all officer or director positions that Executive may
have held with OUTFRONT or any of its affiliated companies and all board seats
or other positions in other entities Executive held on behalf of OUTFRONT,
including any fiduciary positions (including as a trustee) Executive holds with
respect to any employee benefit plans or trusts established by OUTFRONT. If, for
any reason, this paragraph ‎8(e) is deemed insufficient to effectuate such
resignation, Executive agrees to execute, upon the request of OUTFRONT or any of
its affiliated companies, any documents or instruments which OUTFRONT may deem
necessary or desirable to effectuate such resignation or resignations and
Executive hereby authorizes the Secretary and any Assistant Secretary of
OUTFRONT or any of its affiliated companies to execute any such documents or
instruments as Executive’s attorney-in-fact.
(f)    Release and Compliance with Paragraph ‎6.
(i)    Notwithstanding any provision in this Agreement to the contrary, prior to
payment by OUTFRONT of any amount or provision of any benefit pursuant to
paragraph ‎8(c), within sixty (60) days following Executive’s termination of
employment, (A) Executive shall have executed and delivered to OUTFRONT a
general release in a form satisfactory to OUTFRONT and (B) such general release
shall have become effective and irrevocable in its entirety (such date, the
“Release Effective Date”); provided, however, that if, at the time any cash
severance payments are scheduled to be paid to Executive pursuant to paragraph
‎8(c) Executive has not executed a general release that has become effective and
irrevocable in its entirety, then any such cash severance payments shall be held
and accumulated without interest, and shall be paid to him on the first regular
payroll date following the Release Effective Date. Executive’s failure or
refusal to sign and deliver the release or his revocation of an executed and
delivered release in accordance with applicable laws, whether intentionally or
unintentionally, will result in the forfeiture of the payments and benefits
under paragraph ‎8(c). Notwithstanding the foregoing, if the sixty (60) day
period does not begin and end in the same calendar year, then the Release
Effective Date shall occur no earlier than January 1 of the calendar year
following the calendar year in which his termination occurs.




--------------------------------------------------------------------------------

    


(ii)    Notwithstanding any provision in this Agreement to the contrary, the
payments and benefits described in paragraph ‎8(c) shall immediately cease, and
OUTFRONT shall have no further obligations to Executive with respect thereto, in
the event that Executive materially breaches any provision of paragraph ‎6
hereof.
(g)    “Good Reason” means, with respect to Executive and without Executive’s
express written consent, the occurrence of any one or more of the following at
any time during Executive’s employment with OUTFRONT or any of its subsidiaries
(including the actual termination date) by virtue of management outsourcing or
otherwise:
(i)    (A) a material reduction in Executive’s Salary or Target Bonus percentage
in effect prior to such reduction; (B) a material reduction in Executive’s
positions, titles, authorities, duties or responsibilities from those in effect
immediately prior to such reduction; or (C) the assignment to Executive of
duties or responsibilities that are materially inconsistent with Executive’s
authorities, duties or responsibilities as they shall exist as of the
commencement of the Term or that materially impair Executive’s ability to
function as Executive Vice President, Chief Revenue Officer of OUTFRONT;
(ii)    the material breach by OUTFRONT of any of its obligations under this
Agreement or any other agreement between it and Executive; or
(iii)    the requirement that Executive relocate more than a 50 mile radius
outside the Borough of Manhattan.
A termination of employment by Executive for Good Reason for purposes of this
Agreement will be effective only if Executive gives OUTFRONT written notice of
the termination setting forth in reasonable detail the specific conduct of
OUTFRONT that constitutes Good Reason and the specific provisions of this
Agreement on which Executive relied (“Notice of Termination for Good Reason”) no
more than sixty (60) days after Executive first learns of the event constituting
Good Reason. The termination of employment by Executive for Good Reason will be
effective on the 30th day following the date when the Notice of Termination for
Good Reason is given, unless OUTFRONT remedies the Good Reason condition within
such 30-day period or elects to terminate Executive’s employment before the end
of the 30-day period.
9.    Death. In the event of Executive’s death prior to the end of the Term
while actively employed, Executive’s beneficiary or estate shall receive (a)
Executive’s Salary up to the date on which the death occurs; (b) any Bonus
earned in the prior year but not yet paid; and (c) bonus compensation for the
calendar year in which the death occurs, determined in accordance with the EBP
(i.e., based upon OUTFRONT’s achievement of its goals and OUTFRONT’s good faith
estimate of Executive’s achievement of Executive’s personal goals) and pro-rated
for the portion of the year through the date of death, payable, less applicable
deductions and withholding taxes, by February 28th of the following year in
accordance with EBP guidelines. In the event of Executive’s death after the
termination of Executive’s employment while Executive is entitled to receive
compensation under paragraph ‎8(c), Executive’s beneficiary or estate shall
receive (i) any Salary payable under paragraph ‎8(c)(i) up to the date on which
the death occurs; and (ii) bonus




--------------------------------------------------------------------------------

    


compensation for the calendar year in which the death occurs in an amount equal
to Executive’s Target Bonus and pro-rated for the portion of the year through
the date of death, payable, less applicable deductions and withholding taxes, in
a lump sum no later than February 28th of the following year.
10.    Equal Opportunity Employer; Employee Statement of Business Conduct.
Executive acknowledges that OUTFRONT is an equal opportunity employer. Executive
represents and warrants that Executive has read and fully understands the
OUTFRONT Equal Employment Opportunity (“EEO”) policy and that Executive is in
full compliance with the terms of the EEO policy. Executive further represents
and warrants that Executive will comply with the EEO policy and with applicable
Federal, state and local laws prohibiting discrimination on the basis of race,
color, national origin, religion, sex, age, disability, alienage or citizenship
status, sexual orientation, veteran’s status, gender identity or gender
expression, marital status, height or weight, genetic information or any other
characteristic protected by law or OUTFRONT policy during the Term. Executive
also acknowledges that Executive has been furnished a copy of OUTFRONT’s Code of
Conduct. Executive represents and warrants that Executive has read and fully
understands all of the requirements thereof, and that Executive is in full
compliance with the terms of such code. Executive further represents and
warrants that at all times during the Term hereof, Executive shall perform
Executive’s services hereunder in full compliance with the code and other
applicable OUTFRONT policies, as may be amended from time to time, and with any
revisions thereof or additions thereto.
11.    Notices. All notices or other communications hereunder shall be given in
writing and shall be deemed given if served personally or mailed by registered
or certified mail, return receipt requested, to the parties at their addresses
above indicated or any other address designated in writing by either party, with
a copy, in the case of OUTFRONT, to the attention of the General Counsel of
OUTFRONT. Any notice given by registered mail shall be deemed to have been given
three (3) days following such mailing.
12.    Assignment. This is an Agreement for the performance of personal services
by Executive and may not be assigned by Executive or OUTFRONT except that
OUTFRONT may assign this Agreement to any affiliated company of or any successor
in interest to OUTFRONT or any of its affiliates, provided such successor agrees
to assume OUTFRONT’s obligations under this Agreement.
13.    New York Law, Etc. Executive acknowledges that this Agreement has been
executed, in whole or in part, in New York, and Executive’s employment duties
are primarily performed in New York. Accordingly, Executive agrees that this
Agreement and all matters or issues arising out of or relating to Executive’s
employment with OUTFRONT shall be governed by the laws of the State of New York
applicable to contracts entered into and performed entirely therein.
14.    No Implied Contract. Nothing contained in this Agreement shall be
construed to impose any obligation on OUTFRONT or Executive to renew this
Agreement or any portion thereof. The parties intend to be bound only upon
execution of a written agreement and no negotiation, exchange of draft or
partial performance shall be deemed to imply an agreement. Neither the




--------------------------------------------------------------------------------

    


continuation of employment nor any other conduct shall be deemed to imply a
continuing agreement upon the expiration of the Term.
15.    Entire Understanding. This Agreement contains the entire understanding of
the parties hereto relating to the subject matter contained in this Agreement,
and can be changed only by a writing signed by both parties.
16.    Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.
17.    Supersedes Prior Agreements. With respect to the period covered by the
Term, this Agreement supersedes and cancels all prior agreements and
arrangements relating to Executive’s employment by OUTFRONT, a predecessor or
any of its affiliated companies, whether formal or informal, written or oral,
including, without limitation, Executive’s letter employment agreement, dated
October 6, 2014.
18.    Deductions and Withholdings; Payment of Deferred Compensation – Section
409A.
(a)    To the extent applicable, it is intended that the compensation
arrangements under this Agreement be in full compliance with Section 409A. This
Agreement shall be construed in a manner to give effect to such intention. In no
event whatsoever (including, but not limited to as a result of this paragraph
‎18 or otherwise) shall OUTFRONT nor any of its affiliates be liable for any
tax, interest or penalties that may be imposed on Executive (or Executive’s
beneficiaries, successors or representatives) under Section 409A. Neither
OUTFRONT nor any of its affiliates have any obligation to indemnify or otherwise
hold Executive harmless from any or all such taxes, interest or penalties, or
liability for any damages related thereto. Executive acknowledges that Executive
has been advised to obtain independent legal, tax or other counsel in connection
with Section 409A.
(b)    Executive’s right to any in-kind benefit or reimbursement benefits
pursuant to any provisions of this Agreement or pursuant to any plan or
arrangement of OUTFRONT covered by this Agreement shall not be subject to
liquidation or exchange for cash or another benefit. In addition, if any
reimbursements would constitute deferred compensation for purposes of Section
409A, the amount to be reimbursed will be limited to Executive’s lifetime and
the lifetime of Executive’s eligible dependents and the amount eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year.
19.    Arbitration. If any disagreement or dispute whatsoever shall arise
between the parties concerning this Agreement (including the documents
referenced herein) or Executive’s employment with OUTFRONT, the parties hereto
agree that such disagreement or dispute shall be submitted to arbitration before
the American Arbitration Association (“AAA”), and that a neutral arbitrator will
be selected in a manner consistent with its Employment Arbitration Rules and
Mediation Procedures




--------------------------------------------------------------------------------

    


(“Rules”). Such arbitration shall be confidential and private and conducted in
accordance with the Rules. Any such arbitration proceeding shall take place in
New York City before a single arbitrator (rather than a panel of arbitrators).
The parties agree that the arbitrator shall have no authority to award any
punitive or exemplary damages and waive, to the full extent permitted by law,
any right to recover such damages in such arbitration. Each party shall bear its
respective costs (including attorneys’ fees, and there shall be no award of
attorneys’ fees). Judgment upon the final award rendered by such arbitrator,
after giving effect to the AAA internal appeals process, may be entered in any
court having jurisdiction thereof. Notwithstanding anything herein to the
contrary, OUTFRONT shall be entitled to seek injunctive, provisional and
equitable relief in a court proceeding as a result of Executive’s alleged
violation of the terms of paragraph ‎6 of this Agreement, and Executive hereby
consents and agrees to exclusive personal jurisdiction in any state or federal
court located in the City of New York, Borough of Manhattan.
20.    Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile, and all of the counterparts shall constitute one fully
executed agreement. The signature of any party to any counterpart shall be
deemed a signature to, and may be appended to, any other counterpart.
21.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of OUTFRONT and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.
[signature page to follow]




--------------------------------------------------------------------------------

    


IN WITNESS WHEREOF, the parties have executed this Agreement as of December 8th,
2017.
OUTFRONT Media Inc.
By: /s/ Jeremy J. Male

Jeremy J. Male
Chief Executive Officer

EXECUTIVE
By: /s/ Clive Punter

Clive Punter

Dated: _December 8, 2017____


